Filed 3/15/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 46







State of North Dakota, 		Plaintiff and Appellee



v.



Joseph Anthony Carpenter, 		Defendant and Appellant







No. 20110283







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Ladd Ronald Erickson (submitted on brief), State’s Attorney, P.O. Box 1108, Washburn, ND 58577-1108, for plaintiff and appellee.



Kent M. Morrow (submitted on brief), 411 N. 4th Street, P.O. Box 2155, Bismarck, ND 58502-2155, for defendant and appellant.

State v. Carpenter

No. 20110283



Per Curiam.

[¶1]	Joseph Anthony Carpenter appeals a district court amended criminal judgment entered after this Court remanded his case for resentencing.  Carpenter argues the district court abused its discretion by sentencing him as a habitual offender.  The district court did not abuse its discretion, and we summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring